UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JAMES MICHAEL WYATT,                            DOCKET NUMBER
                  Appellant,
                                                     AT-0752-13-6259-I-1
                  v.

     DEPARTMENT OF THE ARMY,
                                                     DATE: May 4, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           James Michael Wyatt, Columbia, South Carolina, pro se.

           Robert J. Barham, Fort Jackson, South Carolina, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when:        the initial decision contains erroneous findings of
     material fact; the initial decision is based on an erroneous interpretation of



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     statute or regulation or the erroneous application of the law to the facts of the
     case; the administrative judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, we conclude that the petitioner
     has not established any basis under section 1201.115 for granting the petition for
     review. Therefore, we DENY the petition for review and AFFIRM the initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                     BACKGROUND
¶2        On July 29, 2013, the appellant filed an appeal with the Board challenging
     the agency’s action detailing him, without a loss of grade or pay, from the
     position of GS-12 Supervisory Range Control Specialist to work on a special
     project. Initial Appeal File (IAF), Tab 1 at 6. The appellant asserted that the
     agency discriminated against him on the bases of national origin and age, and he
     further alleged that the agency’s decision not to reinstate him to his previous
     position constituted gross mismanagement. Id. The administrative judge issued
     an order instructing the appellant to file evidence and argument to prove that the
     action was within the Board’s jurisdiction. IAF, Tab 4 at 2. The appellant filed
     a pleading within the time frame set by the administrative judge’s jurisdictional
     order, but he did not address the jurisdictional issue. IAF, Tab 5.
¶3        In the initial decision, issued without holding the requested hearing, the
     administrative judge dismissed the appellant’s appeal for lack of jurisdiction
     because the appellant failed to submit evidence and argument proving that he
     suffered a reduction in pay or grade. IAF, Tab 6, Initial Decision (ID) at 2. The
     appellant has filed a petition for review in which he argues, among other things,
                                                                                           3

     that the administrative judge erred in dismissing his appeal because the agency
     did not compensate him for his having completed higher-graded duties. Petition
     for Review (PFR) File, Tab 1 at 37. 2 The agency has responded to the petition
     for review. PFR File, Tab 3.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶4        The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.          Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The appellant has the burden
     of establishing that the Board has jurisdiction over his appeal.              5 C.F.R.
     § 1201.56(b)(2)(i)(A); Walderman v. Department of the Air Force, 103 M.S.P.R.
     456, ¶ 13 (2006). Reassignments that do not result in a reduction of pay or grade
     are not   appealable    to   the   Board.       Marcheggiani     v.   Department     of
     Defense, 90 M.S.P.R. 212, ¶ 7 (2001); see Maddox, 759 F.2d at 10.
¶5        Here, on October 17, 2011, the agency detailed the appellant to perform a
     special project for a 120-day period, which was extended several times until he
     returned to range operations on February 25, 2013. IAF, Tab 3 at 44-53. As
     noted, on his initial appeal, the appellant did not assert that he suffered a
     reduction in pay or grade.         IAF, Tab 1 at 6.       In addition, despite clear
     instructions from the administrative judge regarding the jurisdictional issue, the
     appellant did not submit evidence or argument establishing Board jurisdiction.
     IAF, Tab 4. The appellant does not allege that the position he was detailed to
     was at a lower grade or that his pay was reduced. PFR File, Tab 1. Thus, we
     discern no reason to disturb the administrative judge’s well-reasoned decision
     that the reassignment is outside the Board’s jurisdiction.        See Crosby v. U.S.


     2
       On review, the appellant also argues that the agency’s response below contained
     erroneous and misleading statements of fact. PFR File, Tab 1 at 37. In addition, the
     appellant contests the agency’s argument that his appeal was untimely filed. PFR File,
     Tab 3 at 4. The administrative judge did not address the timeliness of the appeal; thus,
     there is no basis for the appellant’s argument.
                                                                                      4

     Postal Service, 74 M.S.P.R. 98, 105–06 (1997) (finding no reason to disturb the
     administrative judge’s findings where she considered the evidence as a whole,
     drew appropriate inferences, and made reasoned conclusions); Broughton v.
     Department of Health & Human Services, 33 M.S.P.R. 357, 359 (1987) (same).
¶6        On review, the appellant appears to argue that while detailed he performed
     higher-graded duties and he was not compensated at the GS-13 level and
     therefore he suffered a loss of pay. PFR File, Tab 1 at 7, 37. In support of this
     assertion, he provides a self-assessment, asserting that he performed some job
     duties that qualified as GS-13 work.      Id. at 7.   He also provides a position
     description for his Supervisory Range Operations Specialist position, which
     seems to indicate that the position qualifies for a target grade of GS-13. Id.
     at 13. Even if true, the appellant’s arguments on this issue constitute a position
     classification dispute over which the Board lacks jurisdiction.      Boudreaux v.
     Department of the Army, 82 M.S.P.R. 393, ¶ 3 (1999); see Saunders v. Merit
     Systems Protection Board, 757 F.2d 1288, 1290 (Fed. Cir. 1985).
¶7        To the extent that the appellant is attempting to assert that he suffered a
     constructive demotion, which would be within the Board’s jurisdiction, his claim
     is without merit. An employee is deemed to have suffered a reduction in grade
     where he was reassigned from a position which, due to the issuance of a new
     classification standard or correction of a classification error, was worth a higher
     grade; the employee met the legal and qualification requirements for promotion
     to the higher grade; and he was permanently reassigned to a position classified at
     a lower level than the grade level to which he would otherwise have been
     promoted. Solamon v. Department of Commerce, 119 M.S.P.R. 1, ¶ 15 (2012);
     Russell v. Department of the Navy, 6 M.S.P.R. 698, 711 (1981). The appellant
     does not allege that he was reassigned from a position that was later reclassified
     upward due to the issuance of a new classification standard or correction of a
     classification error. Thus, we find that he has not established that he has been
     constructively demoted.
                                                                                             5

¶8        For these reasons, we affirm the administrative judge’s decision to dismiss
     the appeal for lack of jurisdiction.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
     title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012).     You may read this law as well as other sections of the
     United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
     Additional        information          is         available      at    the         court’s
     website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
     for Pro Se Petitioners and Appellants,” which is contained within the
     court’s Rules of Practice, and Forms 5, 6, and 11.
           If you are interested in securing pro bono representation for an appeal to
     the U.S. Court of Appeals for the Federal Circuit, you may visit our website
     at   http://www.mspb.gov/probono            for    information   regarding   pro     bono
                                                                                6

representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.